Citation Nr: 1220781	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial compensable rating for hallux valgus left foot, bunion left great toe, status post surgery for degenerative joint disease (DJD) of the great toe and status post surgery for calcaneal spur (left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1984 to February 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for a left foot disability, rated noncompensable, effective March 1, 2006; and denied service connection for a right elbow and a right shoulder disability.

In a January 2009 decision the RO granted service connection for left hand arthritis, evaluated as 10 percent disabling.  In February 2009, it confirmed that decision.  In August 2010, the RO granted service connection for right carpal tunnel syndrome, evaluated as noncompensable; and in September 2010, it granted service connection for left carpal tunnel syndrome.  In August 2011, the Veteran submitted a VA form 9 to the RO, in which he expressed disagreement with the evaluations assigned for the right and left carpal tunnel syndrome and the left hand arthritis.

In the VA form 9, submitted in connection with the claims certified for appeal, the Veteran indicated that he did not want a hearing.  In the August 2011 form 9 he indicated that he did want a hearing.  In conversations with RO and Board personnel in June and December 2011, respectively, the Veteran indicated that he did not want a hearing with regard to the issues being decided in the Board's instant decision. 

It does not appear that there was an RO decision within one year of the August 2011, form 9 with regard to the evaluations of right carpal tunnel syndrome or left hand arthritis.  The Veteran's contentions are construed as claims for increased ratings.  They are referred to the RO for initial adjudication.

The issue of entitlement to an initial compensable rating for left carpal tunnel syndrome is considered in the REMAND portion of this decision, and is remanded to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran does not have a current right elbow disability.

2.  The Veteran does not have a current right shoulder disability.

3.  The Veteran's service-connected left foot disability results in pain with prolonged standing and walking; the overall disability more nearly approximates the criteria for a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a right shoulder disability are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for an initial 10 percent rating, but no higher, for service-connected left foot disability have been met throughout the period since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276-84 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2006, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for right arm, and shoulder disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the June 2006 letter.  The timing deficiency with regard to any critical notice was cured by readjudication of the claims in an April 2011 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Regarding the Veteran's left foot claim, the appeal for a higher initial rating for left foot arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any additional relevant post-service private medical treatment.  Virtual VA has been reviewed and no additional records have been uploaded.  

In addition, the Veteran was afforded VA examinations for the claimed conditions that contained adequate opinions as to whether there were current right shoulder or elbows disabilities, and findings showing the extent of the left foot disability


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

The Veteran contends that he has current right shoulder and right elbow disabilities that are related to his military service.

The Veteran's STRs include an April 2005 record which documents his complaint of right elbow pain.  Physical examination revealed tenderness to the medial epicondyle upon palpation.  Medial epicondylitis was diagnosed.  There are no documented complaints of any right shoulder condition.  On retirement physical examination, the Veteran reported right elbow pain, there was no complaint of a right shoulder condition.

On August 2006 examination on behalf of VA, the Veteran reported right shoulder and elbow pain that had existed for one and two years respectively.  He reported that he was not currently receiving any medical treatment other than over the counter pain killers.  Physical examination of both the right shoulder and right elbow was unremarkable.  X-rays of both the right shoulder and right elbow were normal.  The examiner noted that there was no diagnosis for either the right shoulder or right elbow as there was no pathology to render a diagnosis.

Postservice treatment records associated with the claims file do not specifically pertain to any right shoulder or right elbow disability.

In several statements, the Veteran reported that he had continually experienced right shoulder and elbow pain, especially with right arm movement.

As noted, to be present as a current disability, there must be evidence of the claimed conditions at the time of the claim or during the appeal period, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

Although a diagnosis is not necessary to establish service connection, and the Veteran is competent to report symptoms, such as pain; pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the Veteran has reported right elbow and right shoulder pain, but underlying disabilities have not been identified on repeated examinations and there is no other evidence of an underlying disability.

Neither the Veteran nor his representative has alluded to the existence of any such evidence.  

Given the lack of any findings of an underlying right elbow or right shoulder disability, the weight of the evidence is against a finding that there are current disabilities.  This is an essential element of a successful claim for service connection.  Shedden.  As the preponderance of the evidence is against the claims; the benefit-of-the-doubt does not arise and the claims for service connection for bilateral right shoulder and elbow disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

Initial rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks a compensable rating for service-connected left foot disability manifested by hallux valgus, bunion left great toe, status post surgery for degenerative joint disease (DJD) of the great toe and status post surgery for calcaneal spur.  He primarily reports left foot weakness, stiffness, swelling and pain that limits his ability to stand or walk for prolonged periods of time.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the foot, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral, severe hallux rigidis), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones) and DC 5284 (foot injuries, other).  

Under DC 5280, a maximum 10 percent rating is assigned if there has been an operation and resection of the metatarsal head; or if the hallux valgus is severe, if equivalent to amputation of the great toe. 

Under DC 5284, a 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury; a 30 percent rating for severe injury, and a 40 percent rating for actual loss of use of the foot.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011)Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Veteran's STRs reflect treatment for left foot disability on multiple occasions.  On his retirement physical examination, he continued to report constant left foot pain. 

On examination for VA in August 2006, the Veteran reiterated his complaints of constant severe left foot pain that was elicited by activity.  

Physical examination revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  He exhibited a normal gait.  There was no pes planus; pes cavus; hammer toes; Morton's Metatarsalgia; hallux valgus; hallux rigidus; or limitation with standing or walking.  X-ray revealed degenerative changes at the interphalangeal joint of the left great toe, and a left calcanus spur.

On a January 2010 examination for VA, the Veteran continued to report constant pain that he described as a level 8 on a scale from 1 to 10.  He reported that the pain was exacerbated by activity.  He additionally reported that his new job required that he walk further from the Metro, and that he was in pain by the time he reaches the office.  

Physical examination revealed a normal gait; but left foot tenderness and pain.  There was hallux valgus with slight degree of angulation and resection of the metatarsal head.  It was noted that the Veteran required shoe inserts, and that the symptoms and pain are not relieved by the corrected shoe wear.

On March 2011 examination on behalf of VA, the Veteran continued his complaints of constant left foot pain, characterized by burning, aching, and sharp.  Physical examination was otherwise unchanged from the previous examination.

As reflected above, the Veteran's left foot disability involves weakness, pain and swelling which interferes with his ability to stand or walk for prolonged periods.  He has a hallux valgus deformity, albeit described as slight, and he must wear shoe inserts, but these do not alleviate his symptoms.

The Board observes however, that it is VA's policy to recognize painful motion with joint or periarticular pathology and unstable joints due to healed injury as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the provisions of 38 C.F.R. § 4.59 pertaining to painful motion are not limited to arthritis).  Here, the Veteran objectively demonstrates slight valgus deformity of the left great toe with a calcaneal spur established by X-ray examination.  He has pain on use of the left foot with prolonged walking and standing which is consistent with the medical evidence that describes bunion formation.

The Board finds that the Veteran's overall left foot disability more nearly approximates the criteria for a moderate foot disability under DC 5284.  38 C.F.R. § 4.7, 4.40, 4.45 4.59.  This rating assigns the Veteran a minimum compensable rating for his painful orthopedic disability which is consistent with the policy set forth in 38 C.F.R. § 4.59.

However, the Board can find no basis for a rating in excess of 10 percent.  The Veteran's description of functional limitations have been relied upon in awarding the 10 percent rating under DC 5284 and the Board finds no further basis to award a higher level of compensation based upon these complaints.  As reflected above, the functional limitations reported by the Veteran are present only on prolonged use; and VA examinations have demonstrated no abnormal gait or weight-bearing pattern.  Other findings on examination have generally been normal.  Even with consideration of the functional complaints, the Veteran's overall left foot disability is no more than moderate in degree and clearly not moderately severe in degree.  No specific limitation of motion (other than in the separately service connected ankle) has been found.  Thus, a higher rating under DC 5284 or additional compensation under 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

The Board has also considered whether a separate rating may be warranted under DC 5280, pertaining to hallux valgus.  The Veteran's hallux valgus has been consistently described as slight in degree.  There is no evidence, lay or medical, that there has been a history of resection of the metatarsal head.  Furthermore, the medical evidence does not suggest that the hallux valgus is so severe to the point of being the equivalent to amputation of the great toe.  In addition the hallux valgus has been considered in providing the 10 percent rating for moderate foot impairment.  It would be impermissible pyramiding to award separate ratings for hallux valgus and for a foot disability also based, in part, on hallux valgus.  38 C.F.R. § 4.14 (2012).

The Board also finds no additional DCs applicable to the left foot claim.  In this respect, the Veteran is not service-connected for acquired flatfoot (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux rigidis (DC 5281), hammer toe (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).
Finally, the Board observes that the RO has separately assigned a 10 percent rating for left ankle disability under DC 5271, which addresses the limitation of ankle motion.

In sum, a 10 percent rating for left foot disability is warranted throughout the entire appeal.  

Extraschedular consideration 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's left foot disability.  The schedular criteria contemplate a rating based on the level of disability from all manifestations of the foot injury.  The symptom of his disability is pain with physical activity.  This symptom is contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Here the Veteran is currently employed, and there is no indication that the employment is sheltered or marginal.  TDIU is not for consideration.









							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right elbow disability is denied.

Service connection for a right shoulder disability is denied.

An initial 10 percent rating, for service-connected left foot disability is granted.


REMAND

The December 2011, form 9 constitutes a valid notice of disagreement with regard to the initial rating for left carpal tunnel syndrome.  The RO has not issues a statement of the case in response to the notice of disagreement.  Accordingly, this issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to for the following action:

Issue a statement of the case with regard to the issue of entitlement to a higher initial rating for left carpal tunnel syndrome.  This issue should not be certified to the Board unless the Veteran perfects an appeal by submitting a timely substantive appeal in response to the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


